689 N.W.2d 230 (2004)
PEOPLE
v.
STEWART
No. 125832.
Supreme Court of Michigan.
November 29, 2004.
SC: 125832, COA: 252041.
On order of the Court, the application for leave to appeal the March 17, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the issues 1) whether appellate counsel abandoned defendant's direct appeal pursued by claim and by application; 2) assuming such abandonment, whether defendant was completely deprived of the right to an appeal and effective appellate counsel; and 3) assuming a deprivation of the right to appeal and appellate counsel, a) whether the trial court's denials of defendant's subsequent pro se requests for counsel continued to deprive defendant of the right to appeal and effective appellate counsel; b) whether such was structural error requiring that defendant be afforded an appeal of right; and c) whether the trial court's denial of dependant's first pro se motion for relief from judgment in 1995 barred it, per MCR 6.508(D)(2), from granting any subsequent request for post-conviction relief to correct any deprivation of the right to appeal and effective appellate counsel. The Court of Appeals, on remand, may, while retaining jurisdiction, remand the case to the Wayne Circuit Court for additional proceedings or evidentiary hearings, if necessary.
We do not retain jurisdiction.